DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				General Remarks
1/ claims 1-15 are pending
2/ claims 1, and 10 are independent
3/ Previous 112 rejection is withdrawn
4/ New 112 rejection is given
5/ IDS filed 03/23/2022 has been considered
Response to Arguments
Applicant's arguments filed 02/29/2021 have been fully considered but they are not persuasive.
Applicant argued that the combination does not explicitly disclose:
“wherein each of at least two other hardware processors of the said plurality of hardware processors of the computer system is configured to be connected to respective second and third external system and/or software application, and wherein the computer system is further configured so that the execution of the at least one business process involves interaction with said at least two other hardware processors and at least one of their respective external system and/or software application” 

Examiner respectfully disagrees:
-Norberg in fig. 4B discloses adapters 23a-o and 29 are communicatively linked to applications 3a-o and system 27. Adapters 29 and adapter 23i of any one of adapters 23a-o corresponds to least two other hardware processors. The external systems 27 and application 3i corresponds to respective second and third external system and/or software application. Norberg in fig. 4B and [0078] discloses the computer system 20 receives request from any of application 3a-o  such as application 3a and in order to convert the request to generic information model 21, it receives the generic model from  external system 27 (respective external system associated with adapter 29) via adapter 29 (interacting); After converting to generic information model, the system selects corresponding adapter (that corresponds to executing business model) from any of 23a-o such as adapter 23i and forward the converted request (interacting) to 3i  (respective  external system for adapter 23) via adapter 23i (interacting).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, and 10 include:
“said computer system comprising a plurality of hardware processors, wherein at least one of said plurality of hardware processors is configured to: perform functions”; 
where these are limitations that does not have support in the specification at the time the application was filed. There is no support in the disclosure that states that any hardware processors as stated in the claims performing the claimed functions indicated in the claim languages. The disclosure discloses functions performed by the hardware processors in the current claim set to be performed by adapters; However, it  does not equate the adapters to be hardware processors. 
The claims are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification at the time the application was filed.
Claim 8 includes the limitations:
“wherein a first hardware processor among said plurality of hardware processors is communicatively coupled to at least a first external system and/or software application, and the first hardware processor is communicatively coupled to at least a second external system and/or software application, and wherein the first hardware processor is configured to both orchestrate incoming requests from both said first software application and to orchestrate outgoing activity requests from business processes executed within said computer system”;
where these are limitations that does not have support in the specification at the time the application was filed.
-There is no support in the disclosure that states a hardware processor performing functions. It discloses adapters performing functions. However, there is no support in the disclosure that equates adapters to be hardware processors in explicit terms.
- There is no support in the disclosure a single adapter that is first  hardware processor among … is communicatively coupled to at least a first external system and/or software application, and the first hardware processor is communicatively coupled to at least a second external system and/or software application. Further this hardware processor is configured to both orchestrate incoming requests from both said first software application and to orchestrate outgoing activity requests from business processes executed within said computer system. There is no support in the disclosure that specifically discloses the above functions of hardware processor.
The claims are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norberg (US pg. no 20140074750) and Gupta (US pat. No. 10484251), further in view of Ritter2 (US pg. no. 20160048790).
	Regarding claim 1, Norberg discloses a computer system  (fig. 5 discloses a computer system, for integration) configured to have connections to a plurality of external systems and/or software applications (fig. 5, 3a-f discloses application (software applications)) having an individual data model defining an individual set of application parameters ([0094] discloses applications 3a-o (se e.g. FIG. 4a that corresponds to external software application) has an individual data model (ADM) 7a-o (individual data model), each defining an individual set of application parameters 70a-o; fig. 5 discloses each application 3a-f having respective data model 7a-f; [0089] discloses Each connected application 3a-f has a data model 7a-f (ADM) defining the concepts and relationships within that application), and 
	said computer system (fig. 4b 1 computer system) comprising a plurality of hardware processors (fig. 4b 23a-o corresponds to adaptors; [0119] discloses it is evident that the skilled person knows that a variety of different known components, both software and hardware and combinations thereof, may be used to achieve the functionality in accordance with the principles presented above), wherein at least one of said plurality of hardware processors is configured to: receive a request ([0094] discloses wherein a first mapping within a first adaptor 23 (adaptor/processor) is first achieved from an data model 7a belonging to an incoming request 70a (received request by adapter 23) to the bus 20; fig. 16 discloses adapter 23 is configured to receive request 24 from application 3); 
	perform, based on the received request, data transformation and/or mapping between at least one parameter of an individual data model of at least one of said external systems and/or software applications and at least one generic parameter and/or data of the computer system ([0078] discloses adaptor means 23a-o together with said generic information model 21, in connection with an incoming request (based on received request), being arranged to map (perform mapping) parameters of that individual data model 70a (data model) to said generic parameters 61 (generic parameter), and means arranged to transfer said mapped generic information model 6 together with the request to a process execution engine 22. Furthermore, the process execution engine 22 includes means arranged to handle said request to identify a corresponding adaptor means 23a-o to which said request was directed, and uses the corresponding adaptor means 23a-o together with said generic information model 21 to remap said request to the individual data model 7b of the application 3a-o to which it is was directed); and 
	wherein each of at least two other hardware processors  of the said plurality of hardware processors of the computer system(fig. 4b adapter 29 and any of adapter 23a-o corresponds to least two other hardware processors) is configured to be connected to respective second and third external system and/or software application (fig. 4B , adapter 29 is connected to intermediary system 27 (external system) and adapter 23i is connected to application 3i (application software that corresponds to external system)), and wherein the computer system is further configured so that the execution of the at least one business process (fig. 4B, 22 the computer system 1 comprises business process execution engine for business execution on the request after converting it to generic technical information model 21; [0078] discloses the process execution engine 22 includes means arranged to handle said request to identify a corresponding adaptor means 23a-o to which said request was directed that corresponds to execution of business process) involves interaction with said at least two other hardware processors and at least one of their respective external system and/or software application (fig. 4B and [0078] discloses the computer system 20 receives request from any of application 3a-o  such as application 3a and in order to convert the request to generic information model 21, it receives the generic model from  external system 27 (respective external system associated with adapter 29) via adapter 29 (interacting); After converting to generic information model, the system selects corresponding adapter (that corresponds to executing business model) from any of 23a-o such as adapter 23i and forward the converted request (interacting) to 3i  (respective  external system for adapter 23) via adapter 23i (interacting)).
	Norberg inherently discloses invoke, based on the received request, at least one business process (fig. 16, 23 discloses the adapter 23 mapping received request (request) from application 3 to the business process ID in the information bus (computer system) to invoke the correct process (invoking business process)).
	Norberg does not explicitly disclose:
	invoke, based on the received request, at least one business process;
	However, in the same field of endeavor, Ritter2 discloses invoke, based on the received request, at least one business process (fig. 1 discloses adapter 112 invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138 for a single request received).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Norberg with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to effectively perform complex integration process in multiple small processes for effectively process integration. 	
Regarding claim 2. The combination discloses the computer system according claim 1.
Norberg discloses, wherein said at least one of said plurality of hardware processors is further configured to identify data and/or a service in one of said plurality of external system or software applications based on information in an outgoing request which is initiated and generated from within said computer system ([0094] discloses a first mapping within a first adaptor 23 (hardware processor) is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter (information in an outgoing request) is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped (selecting target application and remapping information based on received translated content corresponds to based on information in an outgoing request)  into an object/parameter 70b according to the ADM 7b of the application 3 (the target application corresponds to identified service) to which the incoming object/parameter 70a was intended).
Regarding claim 3. The combination discloses computer system according to claim 1.
Norberg further discloses, wherein the said at least two other hardware processors (fig. 4d adaptor 23 of the first information bus, adaptor 32, adaptor33 and adaptor 23)among said plurality of hardware processors are configured to retrieve at least one of data and information from respective second and third external system and/or software application following the execution of at least one business process (fig. 4d discloses execution of business process in the system requires communication among adaptor 23 of the first information bus, adaptor 32, adaptor33 and adaptor 23 of the second information bus. The information retrieved from respective external systems corresponding to each adapters corresponds to information retrieved following execution of business process).
Regarding claim 4. The combination discloses the computer system according to claim 1.
the combination does not explicitly disclose wherein at least one of the plurality of hardware processors is configured to invoke a plurality of business processes based on a single incoming request from one of said external systems and/or software applications and wherein at least one business process of said computer system is configured to invoke at least one additional business process to be executed within said computer system.
However, in the same field of endeavor, Ritter2 discloses wherein at least one of the plurality of hardware processors (fig. 1 adapter 112) is configured to invoke a plurality of business processes based on a single incoming request from one of said external systems and/or software applications  (fig. 1 discloses adapter 112 invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138) and wherein at least one business process of said computer system is configured to invoke at least one additional business process to be executed within said computer system (fig. 1 discloses adapter 112  invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138 such as parsing and integration to direct cyclic graph  rule based transformation to runtime graph; code generation from runtime graph and deploying code to be forwards to adapter 116).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to enable effectively perform complex integration process in multiple small processes for effectively process the integration manageable form. 
Regarding claim 5. The discloses computer system according to claim 1.
But, the combination does not explicitly disclose:
wherein at least one of the plurality of hardware processors is configured to invoke a business process, which in turn is configured to invoke a rule function, and wherein the rule function is configured to be invoked from within the invoked business process, and wherein the rule function  is a program implemented in hardware and/or software which is executed on a computer with the purpose of determining the further execution of business processes by selecting which process branch to be executed next among different business process options and which separates the branch selection from the business process.
However, in the same field of endeavor, Ritter2 discloses wherein at least one of the plurality of adapters is configured to invoke a business process (fig.1 integration process), which in turn is configured to invoke a rule function (fig. 1 discloses flow compiler process130 that is invoked in the integration process which has the rule based transformation to runtime graph process invoked), and wherein the rule function is configured to be invoked from within the invoked business process ([0034] discloses in order for the integration system runtime 110 to execute an integration process, one or more integration flows of the integration process need to be compiled by the flow compiler 130 to transform the integration flows in a source language into codes or instructions in a target language executable by the integration system runtime 110. The flow compiler 130 can include multiple modules 132, 134, 136 and 138, for example, for parsing input integration flow, transformation, code generation, and code deployment, respectively. The parser module 132 can perform lexical, syntactical, and semantic analysis to parse an integration flow and transform the flow into a direct acyclic graph. The transformation module 134 can transform the graph into a runtime graph according to a set of rules of the integration system runtime 110 (corresponds to invoked rule function within the flow compiler process invoked by the integration process 114). Based on the runtime graph, a code can be generated by the code generation module 136, and the code can be deployed by the deployment module 138 for execution of the integration system runtime 110), and wherein the rule function (fig. 1 discloses rule-based transformation process (rule function)  is a program implemented in software which is executed on a computer with the purpose of determining the further execution of business processes by selecting which process branch to be executed next (fig. 1 discloses request is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes (implemented on a software) where rule-based transformation process (rule function) is invoked in the flow compiler process. The rule-based transformation process sequentially advances to process 136 that corresponds to purpose of determining the further execution (intended use)) among different business process options and which separates the branch selection from the business process ( fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes where rule-based transformation process is invoked in the flow compiler process. The rule-based transformation process sequentially advances to process 136 that corresponds to purpose of determining the further execution (intended use))..
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to enable effectively perform complex integration process in multiple small processes for effectively process the integration manageable form.
Regarding claim 6. The combination discloses computer system according to claim 1.
But the combination does not explicitly disclose, wherein each of a plurality of hardware processors among said plurality of hardware processors are configured to:
invoke a plurality of at least one of sequentially executed business processes in the computer system based on a single incoming request received from one of said external systems and/or software applications
However, in the same field of endeavor, Ritter2 discloses invoke a plurality of at least one of sequentially  executed business processes in the computer system based on a single incoming request received from one of said external systems and/or software applications (fig. 1 discloses based on request from application 105; adapter 112 invoke the integration process 114 that invoke the flow compiler process 130 where the flow compiler process 130 invokes sequentially executed process of 132, 134, 136 and 138 to enable transformation of the single request to formats to enable integration process).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to enable effectively perform complex integration process in multiple small processes for effectively process the integration manageable form.
Regarding claim 7. The combination discloses computer system according to claim 1.
But, the combination does not explicitly disclose: wherein each of the plurality of hardware processors is configured to:
invoke at least one business process in said computer system based on a single incoming request received from me of said external systems and/or software applications, wherein the at least one business process, when executed, is configured to invoke a rule function from within the at least one business process and the rule function is configured to be executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options.
However, in the same field of endeavor, Ritter2 disclose wherein each of the plurality of hardware processors is configured to:
invoke at least one business process in said computer system based on a single incoming request received from me of said external systems and/or software applications (fig. 1 discloses integration system where request from application 105 (incoming single request) is received bay adapter 112 and adapter 112 invoke integration process 115 (business process)), wherein the at least one business process, when executed, is configured to invoke a rule function from within the at least one business process and the rule function is configured to be executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options (fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes where rule-based transformation process is invoked in the flow compiler process. The rule-based transformation process sequentially advances to process 136 that corresponds to purpose of determining the further execution (intended use)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow using sequential small processes to perform the process of large integration processes that is large and complex to manage. The modification would allow effective integration system where sub-processes are implemented to effectively transform communication from one for to another in a more manageable way.
Regarding claim 8. The combination does not explicitly disclose computer system according to claim 1.
Norberg discloses: wherein a first hardware processor (fig. 4a adapter 23a) among said plurality of hardware processors (fig. 4a 23a-0 adapters) is communicatively coupled to at least a first external system and/or software application (fig. 4a application 3a), and the first hardware processor is communicatively coupled to at least a second external system and/or software application (fig. 4a discloses adapter 23a is communicatively coupled to application 3i through bus 20 and adapter 31), and wherein the first hardware is configured to both orchestrate incoming requests from both said first software application and to orchestrate outgoing activity requests from business processes executed within said computer system ([0078] discloses  adaptor means 23a-o arranged to interconnect each connection 24a-o with said generic information model, said adaptor means 23a-o together with said generic information model 21, in connection with an incoming request, being arranged to map parameters (orchestrate) of that individual data model 70a to said generic parameters 61, and means arranged to transfer said mapped generic information model 6 together with the request to a process execution engine 22. Furthermore, the process execution engine 22 includes means arranged to handle said request to identify a corresponding adaptor means 23a-o (outgoing activity requests from business processes) to which said request was directed, and uses the corresponding adaptor means 23a-o together with said generic information model 21 to remap (orchestrate requests from business processes) said request to the individual data model 7b of the application 3a-o to which it is was directed. Translating requests forward to the system and backward to the connected application corresponding to the adapters corresponds to orchestrating g requests).
Regarding claim 10. Norberg discloses method for handle request by a computers system configured to have connections a plurality of external systems and/or software applications ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter 70b according to the ADM 7b of the application 3 to which the incoming object/parameter 70a was intended), having an individual data model each defining an individual set of data and/or application parameters ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter 70b according to the ADM 7b of the application 3 to which the incoming object/parameter 70a was intended), and said computer system is comprises a plurality of hardware processors arranged to perform data transformation and/or mapping between their respective external systems and/or software application (fig. 14 discloses applications 3a-h connected to respective adapters 23a-h to the information bus),  and to orchestrate incoming and outgoing requests from each of the at least three software applications; [0094] discloses wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter (orchestrating) 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter 70b according to the ADM 7b of the application 3 to which the incoming object/parameter 70a was intended), 
 said method comprising:
 receiving, at one of said plurality of hardware processors, a request (fig. 14 discloses the adapters 23a-o are configured to receive request from applications 3a-h), 
 performing, by said one of said plurality of hardware processors and based on said request, data transformation between data and/or at least one parameter of an individual data model of one of the plurality of external systems and/or software applications ([0094] discloses wherein a first mapping within a first adaptor 23 is first achieved from an ADM (application data model) 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 (transformation),  using the GIM 6 (generic integration model). Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter) and data and/or at least one generic parameter among a set of generic parameters defined by the generic information model of the information bus ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 (generic model) using the GIM 6 (generic information model). Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter; [0093] FIG. 9 is an example of data mapping or data translation between an application 3 connected to the bus 20 and the Generic information model 6 (GIM, preferably a CRM system) used in the GTIM 21 in the bus 20, according to the invention. For example, it is shown that in a first adaptor 23h the address field 61 is mapped from a first ADM 7a (e.g. used within a Costumer Database 3h), over to the GDM 6 and via a second adaptor 23b, from the GDM 6 to a second ADM 7b (e.g. used within a web shop 3b).
And wherein execution of the at least one business process based on said incoming request received by said one of said plurality of hardware processors([0078] discloses the process execution engine 22 includes means arranged to handle said request to identify a corresponding adaptor means 23a-o (plurality of hardware processors)  to which said request was directed that corresponds to execution of business process; fig. 4B, 22 the computer system 1 comprises business process execution engine for business execution on the request after converting it to generic technical information model 21)  involves interaction  with said at least two other hardware processors and at least one of their respective external system and/or software application (fig. 4B and [0078] discloses the computer system 20 receives request from any of application 3a-o  such as application 3a and in order to convert the request to generic information model 21, it receives the generic model from  external system 27 (respective external system associated with adapter 29) via adapter 29 (interacting); After converting to generic information model, the system selects corresponding adapter (that corresponds to executing business model) from any of 23a-o such as adapter 23i and forward the converted request (interacting) to 3i  (respective  external system for adapter 23) via adapter 23i (interacting)).
But, Norberg does not explicitly disclose:
 invoking, by said one of said plurality of hardware processors, at least one business process, wherein said steps of performing transformation of data and/or parameters and invoking the at least one business process is based on the same single request received from one of the pluralities of external systems and/or software applications;
However, in the same field of endeavor, Ritter2 discloses 
invoking, by said one of said plurality of hardware adapters and based on said same request, at least one business process (fig. 1 discloses adapter 112 receives request from application 112 and invokes integration process 114 as indicated in the figure), wherein said steps of performing transformation of data and/or parameters and invoking the at least one business process are based on the same single request received from one of the plurality of external systems and/or software applications (fig. 2 discloses the message mapping between message 1 and 2 and message processing is based on the request 214;  [0037] discloses a BPMN diagram can include an Extensible Markup Language (XML) file that corresponds to the visual representation of the BPMN process. As an example, the flow compiler 130 may receive an exception flow in BPMN XML format and produce an internal representation with Java objects (transformation) that are executable by the integration system runtime 110 (invoking business process) such as APACHE CAMEL. The above processes are executed because of communication from application 105), said method further comprising
 Regarding claim 11, the combination discloses the method according to claim 10.
Ritter2 discloses said method further comprising invoking a rule function from within one of the at least one invoked business process (fig. 1 discloses fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes where rule-based transformation process is invoked in the flow compiler process), wherein said rule function is executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options (fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes where rule-based transformation process is invoked in the flow compiler process. The rule-based transformation process sequentially advances to process 136 that corresponds to purpose of determining the further execution (intended use)).
Regarding claim 12, the combination discloses the method according to claim 10.
Norberg discloses, said method further comprising identifying (fig. 16 23 mapping information), by said at least one of said plurality of hardware processors (fig. 16 adapter 23), a service in one of said plurality of external system and/or software applications based on information in an outgoing request which is initiated and generated from within said computer system(fig. 16 23 discloses  adapter receives outgoing request. Activity type (service) from ap plication 3 and maps between the business process ID in the information bus and the request type in the application to invoke the correct process).
Regarding claim 13, the combination discloses the method according to claim 10.
Norberg discloses, said method further comprising retrieving, by said at least two other hardware processors among said plurality of hardware processors (fig. 4B 23a-o adapters), and following said receiving of said request invoking at least one business process, at US.350318735.01Application No. 17/267,063Attorney Docket No. 521131-0001-00-US-000001 Amendment dated June 3, 2022 Reply to Office Action of March 4, 2022 Page 8least one of data and information from respective second and third external system and/or software application (fig. 4B discloses the system receives request from one of applications 3a-o and sends a request to retrieve information regarding generic information from external system 27 and sends information to the target application. The response sent by the target application for the request corresponds to retrieved information following receiving request; fig. 16 discloses following receive of request from application 3 that is used to invoke business process, adapter maps the request information with business process ID (retrieving first information from external system) and adapter maps data between the generic model in the bus and application (second retrieved information)).  
Regarding claim 14, the combination discloses the method according to claim 10.
Ritter2 further discloses, said method further comprising invoking, from said invoked business process, at least one additional business process to be executed within said computer system ((fig. 1 discloses adapter 112  invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138 such as parsing and integration to direct cyclic graph  rule based transformation to runtime graph; code generation from runtime graph and deploying code to be forwards to adapter 116).
Regarding claim 15, the combination discloses the method according to claim 10.
All other limitations of claim 15 are similar with the limitations of claim 5 above. Claim 15 is rejected on the analysis of claim 5 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norberg (US pg. no 20140074750) and Ritter2 (US pg. no. 20160048790), further in view of Gupta (US pat. No. 10484251).
Regarding claim 9. The combination discloses computer system according to claim 1.
But, the combination does not explicitly disclose:
Gupta discloses wherein at least one of the plurality of hardware processors is further configured to handle at least one of communication protocols, for the hardware processor itself and/or a connected external system.
However, in the same field of endeavor, Gupta discloses wherein at least one of the plurality of hardware processors (fig. 1, adapter A) is further configured to handle at least one of communication protocols, for the hardware processors itself and/or a connected external system (fig. 1 discloses adapter A and application 1 support protocol A and adapter B and application 2 support protocol B)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Gupta. The modification would allow inter-application interfacing system for efficient communication among differing applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pg. no. 20050010893.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00AM-5:30PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445